     Case 18-12943      Doc 50  Filed 12/14/18 Entered 12/14/18 09:40:17              Desc Main
                                  Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

     In re:
              MILTENBERGER, Robert                    Chapter 13
              SS# xxx-xx-0619                         Case No. 18-12943-JNF
                              Debtor



 TRUSTEE’S OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

          Now comes Carolyn Bankowski, Standing Chapter 13 Trustee (“Trustee”), and
respectfully objects to confirmation of the Debtor’s Chapter 13 Plan, (the “Plan”), and for
reasons says as follows:
1.        On September 12, 2018, the Trustee convened the §341 meeting of creditors at which the
          Debtor was present with counsel. On November 27, 2018 the Debtor filed an amended
          Plan.
2.        The Debtor’s proposed plan cannot be confirmed.
3.        Part 2.B. is inconsistent with Exhibit 1. Part 2.B. proposes payments in the sum of
          $957.00 for months 1-3 and payments in the sum of $1,846.00 for months 4-60. This
          does not match Exhibit 1. According to Exhibit 1, the monthly payments are $333.34 for
          3 months and $1,846.00 per month for 57 months. Further, the Debtor has only made one
          payment on September 18, 2018. The Debtor has not demonstrated an ability to make
          monthly payments.


          WHEREFORE, the Trustee requests that the Court sustain the objection to confirmation
and grant such other relief as is proper.

Dated: December 14, 2018
                                            Respectfully submitted,

                                            By: /s/ Carolyn Bankowski
                                            Carolyn Bankowski, BBO#631056
                                            Patricia A. Remer, BBO#639594
                                            Standing Chapter 13 Trustee
                                            Office of the Chapter 13 Trustee
                                            PO Box 8250
                                            Boston, MA 02114
                                            (617) 723-1313
                                            13trustee@ch13boston.com
  Case 18-12943      Doc 50     Filed 12/14/18 Entered 12/14/18 09:40:17           Desc Main
                                  Document     Page 2 of 2
                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS


  In re:
           MILTENBERGER, Robert                    Chapter 13
           SS# xxx-xx-0619                         Case No. 18-12943-JNF
                           Debtor



                                     Certificate of Service

        The undersigned hereby certifies that on December 14, 2018, a copy of the Trustee’s
Objection to Debtors’ Chapter 13 Plan was served via first class mail, postage prepaid or by
electronic notice on the debtors and debtors counsel at the addresses set forth below.

       Robert Miltenberger
       109 Farmersville Road
       Sandwich, MA 02563

       Michael Van Dam
       Van Dam Law LLP
       233 Needham Street
       Suite 540
       Newton, MA 02464




                                                    /s/ Carolyn Bankowski
